Case: 20-10897      Document: 00515934355         Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals                             United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                   for the Fifth Circuit                                    July 12, 2021
                                                                           Lyle W. Cayce
                                                                                Clerk
                                  No. 20-10897
                                Summary Calendar


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Blaine Faulkner,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:09-CR-249-2


   Before Jolly, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Blaine Faulkner, federal prisoner # 03829-078, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release.
   He contends that the district court erred by relying on U.S.S.G. § 1B1.13, p.s.,
   in denying his motion because § 1B1.13 does not apply to § 3582(c)(1)(A)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10897      Document: 00515934355           Page: 2     Date Filed: 07/12/2021




                                     No. 20-10897


   motions brought by prisoners. We do not consider Faulkner’s claim, raised
   for the first time on appeal, that the district court erred by declining to grant
   him a transfer to home confinement under the Coronavirus Aid, Relief, and
   Economic Security Act. See Leverette v. Louisville Ladder Co., 183 F.3d 339,
   342 (5th Cir. 1999).
          We review the district court’s denial of Faulkner’s § 3582(c)(1)(A)
   motion for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). Faulkner must show that the district court “base[d]
   its decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks and citation omitted).
           Following the denial of Faulkner’s motion, we held that a district
   court is not bound by § 1B1.13 in considering a § 3582(c)(1)(A) motion
   brought by a prisoner. See United States v. Shkambi, 993 F.3d 388, 392-93
   (5th Cir. 2021). Because the district court treated § 1B1.13 as binding and
   dispositive, it abused its discretion. See id. at 393; Chambliss, 948 F.3d at 693.
          The denial of Faulkner’s § 3582(c)(1)(A) motion is VACATED, and
   the case is REMANDED for further proceedings consistent with this
   opinion.




                                           2